                 Case 3:19-cv-05786-BHS Document 20 Filed 06/19/20 Page 1 of 1



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     SHAWN ENNIS,                                       CASE NO. C19-5786-BHS
 6
                               Petitioner,              ORDER ADOPTING REPORT
 7          v.                                          AND RECOMMENDATION

 8   JEFFREY UTTECHT,

 9                             Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 19. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)      The R&R is ADOPTED;

16          (2)      Petitioner’s petition for habeas corpus, Dkt. 10, is DISMISSED;

17          (3)      A certificate of appealability is DENIED; and

18          (4)      This case is closed.

19          Dated this 19th day of June, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER - 1
